Name: 2011/512/EU: Commission Implementing Decision of 18Ã August 2011 amending Annex I to Decision 2004/211/EC as regards the entries for Bahrain and Lebanon in the list of third countries and parts thereof from which the introduction into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2011) 5863) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  Asia and Oceania;  trade;  means of agricultural production
 Date Published: 2011-08-19

 19.8.2011 EN Official Journal of the European Union L 214/22 COMMISSION IMPLEMENTING DECISION of 18 August 2011 amending Annex I to Decision 2004/211/EC as regards the entries for Bahrain and Lebanon in the list of third countries and parts thereof from which the introduction into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2011) 5863) (Text with EEA relevance) (2011/512/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), and the introductory phrase of Article 19 and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 92/65/EEC lays down conditions applicable to imports of animals, semen, ova and embryos. Those conditions are to be at least equivalent to those applicable to trade between Member States. (2) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides that imports of equidae into the Union are only authorised from third countries which have been free from glanders for a period of six months. (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (3) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of equidae and semen, ova and embryos thereof, and indicates the other conditions applicable to such imports. That list is set out in Annex I to that Decision and includes registered horses and semen thereof from Lebanon. (4) The Regional Commission for the Middle East of the World Organisation for Animal Health (OIE) informed the Commission of the confirmation by an OIE Reference Laboratory of glanders (Burkholderia mallei) cases in equidae in Lebanon. (5) The introduction into the Union from Lebanon of registered horses and of semen thereof should therefore no longer be authorised. Accordingly, it is necessary to amend the entry for Lebanon in the list set out in Annex I to Decision 2004/211/EC. (6) In April 2010, the Commission received a report about confirmed cases of glanders in the northern parts of Bahrain. In order to suspend the introduction into the Union of registered horses, their semen, ova and embryos, the Commission adopted Decision 2010/333/EU of 14 June 2010 amending Decision 2004/211/EC as regards the entries for Bahrain and Brazil in the list of third countries and parts thereof from which the introduction into the European Union of live equidae and semen, ova and embryos of the equine species are authorised (4). (7) A veterinary inspection mission carried out in Bahrain in June 2011 found sufficient evidence that Bahrain had implemented measures to control the disease in the north and that surveillance carried out throughout the territory of Bahrain confirmed the continued absence of this disease in the southern part of Bahrain. In addition, Bahrain has implemented movement controls, which include a strictly enforced ban on movements of equidae from the northern part of the territory of Bahrain into the southern part of the main island of Bahrain. Consequently, it is possible to regionalise Bahrain in order to authorise the temporary admission and imports into the Union of registered horses from the southern part of the main island of Bahrain. (8) Accordingly, it is necessary to amend the entry for Bahrain and to provide details of the delimitation of the southern part of the main island of Bahrain in the list set out in Annex I to Decision 2004/211/EC. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/211/EC is amended as follows: 1. the entry for Lebanon is replaced by the following: LB Lebanon LB-0 Whole country E          2. the entry for Bahrain is replaced by the following: BH Bahrain BH-0 Whole country E          BH-1 Southern part of the main island of Bahrain (see Box 4 for details) E X  X       3. Box 4 is added in accordance with the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 August 2011. For the Commission John DALLI Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) OJ L 73, 11.3.2004, p. 1. (4) OJ L 150, 16.6.2010, p. 53. ANNEX The following Box 4 shall be added to Annex I to Decision 2004/211/EC: Box 4: BH Bahrain BH-1 Delimitation of the southern part of the main island of Bahrain Northern boundary : From the West coast at the end of Zallaq Highway at the entrance of Sofitel Hotel in an easterly direction along Zallaq Highway to the junction with SHK Khalifa Highway, proceeds along SHK Khalifa Highway in a northerly direction until the boundary of Al Rawdha, demarcated by the wall of the Kings Palace, proceeds along the boundaries of the area of Al Rawdha in easterly direction to the roundabout at Al Safra on the SHK Salman Highway and further in a southerly direction to the roundabout at the entrance to Awali village, proceeds along Muaskar Highway in an easterly direction to the roundabout at Al Esteglal Highway/Hawar Highway and further in a southerly direction on Hawar Highway until that terminates at the eastern coast at the entrance of the village of Askar. Western boundary : coast line Eastern boundary : coast line Southern boundary : coast line